DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed October 14, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made NON-FINAL.

Claims
Claim Rejections - 35 USC § 103- Obviousness (New Rejection)
Claims 1-4, 6-13 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adomat et al. (DE 102010031291) in view of O’Connell et al. (US 2010/0196287), as evidenced by Ross Organic (retrieved 2022).
Adomat et al. disclose mouthwash compositions comprising at least on polymer substantive on the teeth and a blue dye to make the teeth appear whiter. The mouthwash comprises by weight a) 30 to 99 wt .-% water; b) 0.01 to 10% by weight of at least one polymer substantive on the teeth, and c) 0.0001 to 1 wt .-% of at least one blue dye (page 2). Polymers include hydrolyzed wheat proteins (page 4). Surfactants include protein hydrolysates such as Gluadin® grades. They also include nonionic surfactants. Surfactants comprise preferably 0.5 to 7.5%.  Mouthwashes comprise 0.1 to 2.5 wt %. Humectants comprise up to 75% by weight and include sorbitol, propylene glycol and glycerin (page 7). Antimicrobials may be used and include cetylpyridinium chloride in an amount 0.06% by wt. (Examples). Fluoride may be used such as sodium fluoride and comprises 0.01 to 2.5% by weight (page 12). Flavors may be used. 
Adomat et al. differ from the instant claims insofar as they do not disclose the molecular weight of the hydrolyzed protein. 
O’Connell et al. disclose compositions that may be formulated into oral care compositions (paragraph 0130).  A toothpaste composition may comprise a partially hydrolyzed wheat protein. A toothpaste composition is disclosed comprising sorbitol, glycerin, sodium fluoride (0.32%), xanthan gum, triclosan and Gluadin® W40 (1%, a suitable hydrolyzed wheat protein disclosed in the instant Specification). Gluadin® W40 is a hydrolyzed wheat protein that is an amber liquid, with a characteristic inherent odor, a dry substance of 40.0-44.0%, a total nitrogen content of 5.2-6.5%, and an ash content of <= 1.5% (as evidenced by Ross Organic). Additional active ingredients that may be included in the oral treatment agents, include, for example, a fluorine compound, an active substance against plaque bacteria, an active substance for tartar control, an active for remineralization, an aid against sensitive teeth or for protection of the gums (paragraph 0135). Also flavors at 1% by wt. (Examples).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used Gluadin® W40 as the hydrolyzed wheat protein of Adomat et al. because it is a suitable protein for oral care compositions and it is a suitable hydrolyzed wheat protein to be used as the polymer and also the surfactant suitable of Adomat et al.  

Conclusion
Claims 1-4, 6-13 and 15-21 are rejected.
Claim 5 is withdrawn.
No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612